BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00108-CV

                         Michael Weaks and/or All Occupants

                                            v.

      First Horizon Home Loans, a Division of First Tennessee Bank National
                                  Association

      (No. CC1400136 IN COUNTY COURT AT LAW NO. 1 OF HUNT COUNTY)


TYPE OF FEE                    CHARGES      PAID       BY
MOTION FEE                         $10.00   E-PAID     LARRY W. GREEN
MOTION FEE                         $10.00   E-PAID     LARRY W. GREEN
MOTION FEE                         $10.00   E-PAID     JACK O'BOYLE & ASSOCIATES
REPORTER'S RECORD                 $315.50   UNKNOWN    PEMBERTON, GREEN, NEWCOMB & WEIS
CLERK'S RECORD                    $207.00   UNKNOWN    PEMBERTON, GREEN, NEWCOMB & WEIS
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID       PEMBERTON, GREEN, NEWCOMB & WEIS
STATEWIDE EFILING FEE              $20.00   PAID       PEMBERTON, GREEN, NEWCOMB & WEIS
FILING                            $100.00   PAID       PEMBERTON, GREEN, NEWCOMB & WEIS
INDIGENT                           $25.00   PAID       PEMBERTON, GREEN, NEWCOMB & WEIS


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      June 26, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy